Citation Nr: 1744355	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO. 12-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left lower extremity skin disability, to include stasis dermatitis, contact dermatitis and eczema.

2. Entitlement to service connection for right lower extremity skin disability, to include stasis dermatitis, contact dermatitis and eczema. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1979 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision  of the Los Angeles, California Regional Office (RO).

The Board has recharacterized the issues on appeal to include the Veteran's reported current skin disabilities and his reported skin disabilities in-service. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran was first denied service connection for the residuals of a right leg injury in a September 1987 rating decision. However, the Veteran's service treatment records (STRs) were not then associated with his claims file. VA received the Veteran's relevant STRs in August 2008 and February 2009. 

Under 38 C.F.R. § 3.156(c), VA will reconsider the claim on a de novo basis on the merits and will not treat the appeal as  an application to reopen a claim by the submission of new and material evidence. 

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The record was held open for 60 days to allow the Veteran to submit additional evidence. A hearing transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND  

Under 38 C.F.R. § 20.1304(c) (2016), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."

At the Veteran's videoconference hearing in April 2017, the VLJ granted the Veteran's request to keep the record open for 60 days to obtain a medical opinion to determine whether the Veteran's active service caused his stasis dermatitis in both legs and contact dermatitis in both ankles. 

In May 2017, the Veteran submitted additional evidence and requested that the appeal be returned to the RO. The case is therefore REMANDED for the following action:

1. Review all evidence added to the claims file since the February 2015 SSOC, including two additional letters from the Veteran's private treatment providers dated May 2017. 

2. After the above development, and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the issues of entitlement to service connection for left and right lower extremity skin disability, to include stasis dermatitis, contact dermatitis, and eczema. If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




